Citation Nr: 0508469	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 19, 2003, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for PTSD, 
evaluated as 100 percent disabling, effective June 19, 2003.  
The veteran appealed, contending that an earlier effective 
date was warranted.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  On May 29, 2003, documents were received from a veterans 
service organization (VSO) indicating that the veteran wanted 
to apply for service connection for PTSD.  However, a power 
of attorney was not executed at that time for this VSO.

3.  Following the May 29, 2003, communication, the RO sent 
correspondence to the veteran informing him that he had to 
complete a VA Form 21-526 (Application for Compensation or 
Pension).  Thereafter, the veteran submitted a completed VA 
Form 21-526 on June 19, 2003, which indicated that he was 
seeking service connection for PTSD.

4.  The record does not reflect that the veteran met all 
eligibility criteria for the establishment of service 
connection for PTSD as of April 11, 1980.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 19, 
2003, for the establishment of service connection for PTSD 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.159, 3.400 (2004); VAOPGCPREC 
26-97 (July 16, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence
 needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A.
§ 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the veteran's appeal is from the initial grant of 
service connection for PTSD by the July 2003 rating decision.  
VA's Office of General Counsel indicated in VAOPGCPREC 8-2003 
that when VA receives a Notice of Disagreement that raises a 
new issue - as is the case here with the veteran's earlier 
effective date claim - section 7105(d) requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue if VA has 
already given the section 5103(a) notice regarding the 
original claim.  Precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c).  

For the reasons stated below, the Board concludes that the 
veteran is not entitled to an earlier effective date as a 
matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  

The Board also finds that even if the VCAA were applicable, 
the duties to assist and notify have been satisfied in the 
instant case.  Prior to the July 2003 rating decision, the RO 
sent correspondence to the veteran in June 2003 that informed 
him of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the September 2003 Statement of 
the Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, as 
well as the relevant regulatory criteria regarding the 
assignment of effective dates.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the nature 
of effective dates for the establishment of service 
connection is based on date of receipt of claim.  Thus, 
resolution of the effective date claim revolves around the 
interpretation of documents already contained in the claims 
file; submission of new evidence subsequent to June 2003, to 
include a medical examination, cannot change the date the 
claim was received.  The Board also notes that the veteran 
has had the opportunity to present evidence and contentions 
in support of his claim for an earlier effective date, and at 
no time was it contended that that an earlier effective date 
was warranted based on evidence not in the claims file.  In 
addition, the record reflects that the RO obtained medical 
records in conjunction with his initial claim of service 
connection for PTSD, and accorded him an examination at that 
time.

In light of the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that no additional assistance 
or notification to the appellant is required based on the 
facts of the instant case.

Background.  On May 29, 2003, documents were received from a 
VSO indicating that the veteran wanted to apply for service 
connection for PTSD.  However, a power of attorney was not 
executed for this VSO at the time of the communication.  This 
communication also included a private medical statement, 
dated in April 2003, which diagnosed the veteran with chronic 
PTSD.  The private clinician who completed this statement 
noted that he had examined the veteran in April 2003, and 
that the veteran had reported chronic PTSD symptoms since his 
return from Vietnam.

Following the May 29, 2003, communication, the RO sent 
correspondence to the veteran informing him that he had to 
complete a VA Form 21-526 (Application for Compensation or 
Pension).  Thereafter, the veteran submitted a completed VA 
Form 21-526 on June 19, 2003, which indicated that he was 
seeking service connection for PTSD.  

VA outpatient treatment records were subsequently added to 
the file which cover a period from 2001 to 2003.  Records 
dated in March 2003 note, in part, that the veteran presented 
at the urging of his friends, and that he reported insomnia 
and anxiety for years since his return from Vietnam.  He also 
reported nightmares, daytime flashbacks, avoidance, and 
hypervigilance.  Following mental status examination, he was 
found to have symptoms consistent with PTSD, with no past 
psychiatric history or treatment.  Moreover, it was stated 
that his longstanding PTSD symptoms had been exacerbated by 
the war in Iraq.

The March 2003 VA outpatient treatment records appear to be 
the first competent medical evidence of PTSD, or any other 
acquired psychiatric disorder.

At a July 2003 VA PTSD examination, the veteran reported that 
he had had problems for some 28 years, and described his 
symptomatology.  Diagnosis following examination was PTSD.

Service connection was established for PTSD by a July 2003 
rating decision, evaluated as 100 percent disabling, 
effective June 19, 2003.  In the September 2003 SOC, the RO 
stated that it could not accept the May 29, 2003, 
communication as an informal claim because there was no 
indication the VSO had the veteran's power-of-attorney as of 
that date.

The veteran contends that an effective date one year earlier 
than the date of claim is warranted based on 38 U.S.C.A. § 
5110(g).  He asserted that VA added the Diagnostic Code for 
PTSD on April 11, 1980, a liberalizing issuance.  Further, he 
asserted that his symptoms started after his return from 
Vietnam, and therefore he satisfied the requirements of 38 
U.S.C.A. § 5110(g).  He also cited to McCay v. Brown, 9 Vet. 
App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997), Viglas 
v. Brown, 7 Vet. App. 1 (1994), and Thomas v. Principi, No. 
99-1988 (2001), as authority for entitlement to an effective 
date one year prior to the date that he had filed his claim.  
Moreover, he referred to the Thomas case as standing for the 
proposition that a diagnosis of PTSD was not a requirement 
under 38 C.F.R. § 3.114.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
veteran's appeal flows from his original claim of service 
connection for PTSD, the provisions of 38 C.F.R. § 3.157 are 
not for application in the instant case.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  
Further, the Federal Circuit stated that when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication 
in writing."  The Federal Circuit also pointed out the 
provisions of 38 C.F.R. § 3.155(a) make clear that there is 
no set form that an informal written claim must take.  All 
that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."  

The provisions of 38 C.F.R. § 3.155(b) state that a 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

The provisions of 38 U.S.C.A. § 5110(g) state that where 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefore or the date of the administrative 
determination of entitlement, whichever is earlier.  

Further, VA's implementing regulation, 38 C.F.R. § 3.114(a), 
states that, where compensation is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
a claimant cannot receive retroactive payment unless the 
evidence shows that the claimant met all eligibility criteria 
for the liberalizing benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of his claim.  
38 C.F.R. § 3.114(a).  This requirement fulfills the intent 
of section 5110(g) with regard to laws or issues that are 
effective prospectively.  Finally, 38 C.F.R. § 3.114 also 
states that if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
June 19, 2003, for the establishment of service connection 
for PTSD.

Initially, the Board notes that the first written 
communication of record in which it was indicated that the 
veteran was seeking service connection for PTSD was the 
documents submitted by a VSO on May 29, 2003.  However, a 
power of attorney was not executed at the time the 
communication for this VSO, nor does the veteran contend 
otherwise.  Pursuant to the provisions of 38 C.F.R. 
§ 3.155(b), the May 29, 2003, communication cannot be 
accepted as an informal claim for benefits.

The first written communication submitted by the veteran, or 
one authorized under the law to act on his behalf, which 
indicated he was seeking service connection for PTSD was the 
completed VA Form 21-526 he submitted on June 19, 2003.  As 
such, this was the first valid claim of service connection 
for this disability.  See 38 C.F.R. §§ 3.151, 3.155; see also 
Rodriguez, supra.  Thus, June 19, 2003, is the date of claim, 
and is clearly more than one year after the veteran's 
November 1971 separation from service.

As stated above, the addition of a Diagnostic Code for PTSD 
on April 11, 1980, was a liberalizing issuance, and, 
therefore, he is entitled to an effective date one year 
earlier than the date of claim pursuant to 38 U.S.C.A. 
§ 5110(g).  The Board acknowledges that VA's Office of 
General Counsel held in VAOPGCPREC 26-97 that the addition of 
PTSD as a diagnostic entity in the schedule for rating mental 
disorders was a "liberalizing VA issue" for purposes of 38 
C.F.R. § 3.114(a).  However, the General Counsel also held 
that an effective date prior to the date of the claim cannot 
be assigned under section 3.114(a) unless the claimant met 
all eligibility criteria for the liberalized benefit on April 
11, 1980, the date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim.

The Board notes that the veteran has reported he has 
experienced PTSD symptoms since his return from Vietnam.  
However, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
Further, the record reflects that there is no competent 
medical evidence which diagnoses PTSD until the March 2003 VA 
outpatient treatment record.  Moreover, the veteran does not 
contend that he was diagnosed with PTSD, nor treated for 
psychiatric problems prior to that date.  In fact, the March 
2003 outpatient record notes that he had no prior psychiatric 
history and treatment.  Since he did not have a competent 
medical diagnosis of this disability as of April 11, 1980, he 
did not satisfy all eligibility criteria for the 
establishment of service connection for PTSD.

The veteran has cited to the Thomas case to support the 
proposition that a diagnosis of PTSD was not a requirement 
under 38 C.F.R. § 3.114.  However, the Thomas case, while 
addressing an earlier effective date for service connection 
for PSTD and the application of 38 U.S.C.A. § 5110(g), 38 
C.F.R. § 3.114(a), and VAOPGCPREC 26-97, is a memorandum 
decision from the Court and has no precedential, or binding, 
authority.  Moreover, the Courts have long upheld VA's 
position that proof of a present disability is required for 
there to be a valid service connection claim.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999) ("In order to prevail on the issue 
of service connection . . . there must be medical evidence of 
a current disability [citation omitted]; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."); Pond v. West, 12 Vet. 
App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").

The Board also notes that 38 C.F.R. § 3.304 was amended on 
May 19, 1993, to add a new paragraph (f) which deals with the 
adjudication of PTSD claims.  Assuming that this change is 
also "liberalizing" for purposes of 38 C.F.R. § 3.114(a), 
it would be applicable to the veteran's claim if, as before, 
he could show that he met all eligibility criteria under the 
new subsection (f) on May 19, 1993, the date of this 
regulatory amendment, and that such eligibility existed 
continuously from that date to the date of his claim in June 
2003.  On May 19, 1993, 38 C.F.R. § 3.304(f) provided, in 
pertinent part: "Service connection for post- traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor."  38 C.F.R. § 3.304 (1993).  In this instance, the 
veteran would need to show, at the very least, that he had a 
diagnosis of PTSD in May 1993.  However, as already noted, 
there is no competent medical evidence of PTSD until March 
2003.  Thus, the veteran did not satisfy the requirements of 
38 C.F.R. § 3.304(f) as of May 19, 1993.

The Board acknowledges that in June 1999 the provisions of 
38 C.F.R. § 3.304(f) were amended, effective March 7, 1997, 
in part to eliminate the requirement that there be a "clear 
diagnosis" of PTSD.  64 Fed. Reg. 32,807-32,808 (June 18, 
1999).  However, the revised provisions require that there be 
a medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a).  Under 38 C.F.R. § 4.125(a), diagnoses 
of mental disorders must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  Since 
there was no competent medical evidence which diagnosed PTSD 
prior to March 2003, he did not satisfy the revised 
eligibility requirements of 38 C.F.R. § 3.304(f) at the time 
of March 1997 effective date for these revisions, nor the 
June 1999 publication of these revisions in the Federal 
Register.

With respect to the other caselaw cited by the veteran in 
support of his claim, the Viglas decision related to the 
possible retroactive application of 38 C.F.R. § 3.313 in 
regard to establishing service connection for non-Hodgkin's 
lymphoma.  The analysis and holding in that case have no 
application in the instant case.

In regard to the McCay case, the Board notes that it dealt 
with an earlier effective date for service connection for a 
disorder related to exposure to herbicides and the issuance 
of a regulation in 1991 with a retroactive application from 
September 25, 1985, and that the veteran was found to be 
entitled to an earlier effective date in that case.  The 
basis for the decision was that the veteran was not required 
to meet the eligibility criteria as of the effective date of 
1985 because the regulation was not promulgated until 1991 
and the veteran had already submitted his claim prior to the 
date of the change.  McCay, 9 Vet. App. at 188.  The Court 
also noted that, in order to receive a one year earlier 
effective date where there is a liberalizing law that is 
prospective, a claimant would have to meet the eligibility 
criteria from the date of the change.  Id. at 187-188 (citing 
to Gold v. Brown, 7 Vet. App. 315 (1995)).  The liberalized 
law in the instant case was a prospective change, and, thus, 
the veteran must have met the eligibility criteria as of the 
date of the change in law.  As already stated above, he did 
not satisfy the eligibility requirements for the 
establishment of service connection for PTSD as of April 11, 
1980.  

The Board acknowledges that the VA outpatient treatment 
records beginning in March 2003 found that the veteran had 
PTSD.  However, the Court has indicated that "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition. Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  Nothing in his VA treatment records for 
the period prior to June 19, 2003, indicates he was seeking 
service connection for PTSD.  As such, the records of his VA 
psychiatric treatment prior to June 19, 2003, do not 
constitute a valid claim of service connection for PTSD.

The Board notes that the April 2003 private medical statement 
which diagnosed PTSD was submitted prior to June 19, 2003.  
However, as it was not submitted by one authorized to submit 
a claim on the veteran's behalf, it cannot constitute a valid 
claim.

For the reasons stated above, the Board concludes that the 
veteran has no legal entitlement to an effective date earlier 
than June 19, 2003, for the establishment of service 
connection for PTSD.  Accordingly, the benefit sought on 
appeal must be denied.  See Sabonis, supra (1994) (when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).


ORDER

Entitlement to an effective date earlier than June 19, 2003, 
for the grant of service connection for PTSD is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


